Judgment unanimously affirmed. Memorandum: By failing to object to the procedure used by Supreme Court in responding to notes received from the jury during deliberations, defendant failed to preserve for review her present argument that she was denied a meaningful opportunity to assist the court in formulating responses (see, People v Starling, 85 NY2d 509, 516; People v DeRosario, 81 NY2d 801, 803; People v Green, 207 AD2d 318, 319, lv denied 84 NY2d 935; cf, People v O’Rama, 78 NY2d 270). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s argument that a remark by the prosecutor on summation improperly characterized the evidence is not preserved for our review (see, CPL 470.05 [2]) and, in any event, is without merit. (Appeal from Judgment of Supreme Court, Erie County, Doyle, J.— Criminal Sale Controlled Substance, 3rd Degree.) Present— Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.